

116 HR 5406 IH: To provide grants to owners of grandfamily housing, and for other purposes.
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5406IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Mr. McGovern (for himself and Ms. Pressley) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide grants to owners of grandfamily housing, and for other purposes.
	
		1.Grant Program for Grandfamily Housing
 (a)DefinitionsIn this section— (1)the term grandfamily housing means a dwelling unit dedicated to low-income—
 (A)grandparents caring full-time for a grandchild; or (B)older relative caregivers caring full-time for a relative child;
 (2)the term grandfamily resident service coordinator means an individual who— (A)is employed or contracted by an owner of grandfamily housing;
 (B)assists grandparents and older relative caregivers with the process of applying to and moving into the grandfamily housing; and
 (C)regularly— (i)assesses the needs of the residents, on a collective and family basis, of the grandfamily housing; and
 (ii)plans and executes grandfamily housing programming services based on the assessment described in clause (i);
 (3)the term low-income means income that does not exceed 80 percent of the area median gross income; (4)the term owner of grandfamily housing means a nonprofit or for-profit entity that develops, owns, or operates grandfamily housing; and
 (5)the term Secretary means the Secretary of Housing and Urban Development. (b)EstablishmentThe Secretary shall establish a program to provide grants to owners of grandfamily housing for grandfamily resident service coordinators to support housing programming services, equipment, and building structures of grandfamily housing.
 (c)Use of fundsA recipient of amounts under this section may use any amounts provided to— (1)employ a grandfamily resident service coordinator;
 (2)finance the planning and provision of services designed for grandparent and older relative caregivers;
 (3)finance construction and upkeep of spaces within permanent building structures of grandfamily housing and communal areas used for programing and services designed for grandparent and older relative caregivers; and
 (4)facilitate outreach required under subsection (d). (d)Outreach (1)In generalAny recipient of amounts under this section shall engage with grandparent and older relative caregivers in the community surrounding the property that contains the grandfamily housing owned by the grant recipient by—
 (A)performing periodic informational outreach; and (B)holding periodic events, including intergenerational events.
 (2)Special focusWhen undertaking outreach and events pursuant to paragraph (1), a grant recipient shall place special focus on grandparents and older relative caregivers that reside in a unit—
 (A)that is part of a housing project for which assistance is provided by the public housing program under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.);
 (B)that is part of the program for supportive housing for the elderly under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); or
 (C)for which assistance is provided by the program for rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (3)CoordinationOutreach and events undertaken pursuant to paragraph (1) shall, where possible, be in coordination with a local kinship navigator program (as described in section 474(a)(7) of the Social Security Act) or a comparable program or entity in the State.
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2020 and 2021.
			